Opinion issued February 10, 2005 





 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01315-CR
____________

IN RE TERRY L. BROWN, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Terry L. Brown, has filed a petition for writ of mandamus complaining
of the Brazoria County District Attorney, the Brazoria County Sheriff, the City of
Clute Police Department, and relator’s trial counsel.  This Court has mandamus
jurisdiction against a district court judge or county court judge in our district, and all
writs necessary to enforce our jurisdiction.  See Tex. Gov’t Code Ann. § 22.221
(Vernon 2004).  This Court has no mandamus jurisdiction over the parties about
whom relator complains because the acts relator would have them perform do not
affect our jurisdiction.
          Accordingly, the petition for writ of mandamus is denied.PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).